The record on this appeal contains an affidavit made before the mayor of the city of Decatur purporting to charge this appellant with the violation of an ordinance of that city It appears though that no warrant of arrest was issued for the appellant by such officer. There is no record of any arrest, trial, or conviction of appellant in the mayor's court. And the Morgan county court does not appear to have acquired jurisdiction over the person of appellant in any of the ways provided by law. The judgment appealed from is therefore without support in the record, and, under the established practice in this court, the same is reversed and the cause remanded. Courson v. State, 18 Ala. App. 538, 93 So. 223.
We might add that, it is our opinion, that the city ordinance involved, drawn in the language that appears, construed according to the established method prevailing in this state, did not contemplate nor include in its terms offenses of the nature of that for which this appellant was sought to be prosecuted, and the objection to its introduction in evidence should have been sustained.
Reversed and remanded.